Order entered June 2, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00245-CV

                            IN THE INTEREST OF J.C., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 13-00345W

                                             ORDER
       We GRANT appellants Luiz Campuzano and Mary McEvoy’s motion to extend time to

file brief by two days and ORDER the brief tendered to the Clerk of the Court on May 31, 2015

filed as of the date of this order. The State shall file its brief in response no later than June 22,

2015. Because this is an accelerated appeal in a parental termination case, no extensions will be

granted absent exigent circumstances.




                                                       /s/    MOLLY FRANCIS
                                                              JUSTICE